                                                 Case 19-64430-sms          Doc 14   Filed 07/30/21 Entered 07/30/21 17:21:40                                       Desc
                                                                                         Page 1 of 2
                                                                                       Form 1
                                                                                                                                                                                                 Page: 1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    19-64430-SMS                                                                                                         Trustee Name:        (300320) S. Gregory Hays
Case Name:       COOK, JAMES CARLTON                                                                                              Date Filed (f) or Converted (c): 09/11/2019 (f)
                                                                                                                                  § 341(a) Meeting Date:       10/15/2019
For Period Ending:      06/30/2021                                                                                                Claims Bar Date:

                                                     1                                    2                              3                            4                      5                          6

                                            Asset Description                          Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)            Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                        Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                           and Other Costs)                                                             Remaining Assets

    1       Misc. Household Goods                                                               2,300.00                               0.00                                              0.00                        FA

    2       Misc. Phones, Electronics                                                              670.00                              0.00                                              0.00                        FA

    3       Misc. golf clubs, skis, other sporting equipment.                                      275.00                              0.00                                              0.00                        FA

    4       Misc. Clothing                                                                         425.00                              0.00                                              0.00                        FA

    5       Pet Dog                                                                                  0.00                              0.00                                              0.00                        FA

    6       Cash                                                                                    56.00                              0.00                                              0.00                        FA

    7       Checking: Checking Account - Fidelity Bank                                               0.00                              0.00                                              0.00                        FA

    8       Checking: Checking Account - Fidelity Bank 8532                                        325.00                              0.00                                              0.00                        FA

    9       Checking: Checking Account - Fidelity Bank 6422                                        233.12                              0.00                                              0.00                        FA

    10      Deposits of money: Ally Bank                                                        1,299.00                               0.00                                              0.00                        FA

    11      Interest in PJC Holdings, LLC, 10% ownership                                       Unknown                                 0.00                                              0.00                        FA

    12      IRA: Fidelity Investments Roth IRA                                                 11,633.03                               0.03                                              0.00                        FA

    13      IRA: Fidelity                                                                      13,792.40                               0.00                                              0.00                        FA

    14      Insurance License                                                                        0.00                              0.00                                              0.00                        FA

    15      Possible 2018 tax refund - extension filed: Federal                                Unknown                            2,394.50                                               0.00                        FA
            44-13-100(a)(6) exemption available to cover.

    16      Health Savings Account Lively HSA                                                   2,869.13                               0.00                                              0.00                        FA

    17      Fraudulent Transfers (u)                                                           Unknown                                 1.00                                              0.00                    1.00

   17       Assets                Totals       (Excluding unknown values)                     $33,877.68                         $2,395.53                                           $0.00                      $1.00
                                          Case 19-64430-sms                  Doc 14     Filed 07/30/21 Entered 07/30/21 17:21:40                            Desc
                                                                                            Page 2 of 2
                                                                              Form 1
                                                                                                                                                                                        Page: 2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    19-64430-SMS                                                                                                       Trustee Name:      (300320) S. Gregory Hays
Case Name:     COOK, JAMES CARLTON                                                                                              Date Filed (f) or Converted (c): 09/11/2019 (f)
                                                                                                                                § 341(a) Meeting Date:   10/15/2019
For Period Ending:     06/30/2021                                                                                               Claims Bar Date:


      Major Activities Affecting Case Closing:
                                    6/30/2021 - Trustee is investigating transfer of assets to insider trusts.


      Initial Projected Date Of Final Report (TFR):             12/31/2021                                   Current Projected Date Of Final Report (TFR):                 12/31/2022


             07/30/2021                                                                                          /s/S. Gregory Hays

                Date                                                                                             S. Gregory Hays
